 

Exhibit 10.4

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This negotiated Separation Agreement and General Release (“Agreement”) is made
and entered into between JOY BRAWNER on her own behalf and on behalf of her
heirs, executors, administrators, attorneys, successors and assigns
(“EXECUTIVE”) and Goodman Networks, Inc., and each and every officer, director,
executive, agent, parent, subsidiary (including but not limited to Multiband
Corporation), wholly owned company, affiliate and division, and their
successors, assigns, beneficiaries, legal representatives, insurers and heirs
(collectively “COMPANY”) (the EXECUTIVE and COMPANY are referred to collectively
as the “Parties”).

Reference is made herein to that certain Employment Agreement, effective October
5, 2015, by and between the COMPANY and EXECUTIVE (“Employment Agreement”) and
all capitalized terms used but not otherwise defined in this Agreement shall
have the respective meanings assigned to such terms in the Employment Agreement.

The Parties desire to resolve all matters related to the EXECUTIVE’s employment
with COMPANY and relationship with the COMPANY, including all matters arising
under the Employment Agreement and matters related to her separation from
employment at COMPANY without cause, effective September 30, 2016 (“Separation
Date”), under Section 5(d) of the Employment Agreement. In consideration of the
mutual covenants and agreements contained herein, the Parties agree as follows:

1. Consideration. In exchange for the promises made herein, the Parties agree
that:

 

a.

As for Executive’s Final Compensation pursuant to the Employment Agreement, the
following items described in clauses I (a)(i) through 1(a)(vii) shall be paid or
provided by the COMPANY to EXECUTIVE:

(i) On the effective date of this Agreement, which is the eighth (8) day after
the EXECUTIVE signs this Agreement (“Effective Date”), the COMPANY shall pay
EXECUTIVE the amount of Base Salary as of such date that has been earned through
the Separation Date but has not been paid. However, EXECUTIVE shall not be
entitled to nor shall she receive any 2016 Retention Bonus,

(ii) On the Effective Date of this Agreement, the COMPANY shall pay EXECUTIVE
all PTO accrued but unused through the Separation Date according to State
requirements, with all PTO to cease to accrue as of the Separation Date;

(iii) EXECUTIVE shall not be entitled to nor shall she receive any 2015
Executive Management Bonus under Section 4(b) of the Employment Agreement;

(iv) EXECUTIVE shall not be entitled to nor shall she receive any 2016 Executive
Management Bonus under Section 4(b) of the Employment Agreement;

(v) The COMPANY shall reimburse EXECUTIVE, no later than October 15, 2016 for
the EXECUTIVE’s business expenses which have been incurred but not reimbursed by
the Separation Date, subject to substantiation prior to such date by the
EXECUTIVE in accordance with the COMPANY’s expense reimbursement policies.

(vi) The COMPANY agrees to reduce the Restrictive Covenant period from one (1)
year to six (6) months after the Separation Date.

 

b.

On the Effective Date of this Agreement, the COMPANY agrees to pay EXECUTIVE
cash severance benefits, subject to all applicable federal, state and local
income and payroll taxes, deductions and

1

--------------------------------------------------------------------------------

 

 

withholdings, totaling six (6) months of Base Salary provided EXECUTIVE complies
with Sections 7, 8, 10, and 22 of the Employment Agreement, as well as other
provisions of the Employment Agreement which survive termination. Payments are
to begin on the COMPANY’s next regular payroll period after the Effective Date,
and shall continue to be paid on the COMPANY’s regular payroll periods during
the severance period and as specified in the Employment Agreement.

 

c.

Notwithstanding any contrary provisions of the applicable Stock Option Award
Agreements governing stock options granted to EXECUTIVE pursuant the Employment
Agreement, on and following the Effective Date, any outstanding stock options
with respect to the COMPANY’s stock held by EXECUTIVE on the Separation Date may
be exercised until the earlier of (i) the expiration date of the original
“Option Period” as defined under such Stock Option Award Agreements (or such
comparable defined term relating to the period of exercisability of the stock
options), or (ii) the tenth (10th) anniversary of the date of grant of the
respective stock option. The COMPANY and EXECUTIVE agree to executive such other
documents in connection with the foregoing, including an amendment to the
applicable Stock Option Award Agreements, as the COMPANY may determine should be
executed to effectuate the foregoing provisions.

 

d.

EXECUTIVE acknowledges and agrees that she shall not be entitled any severance
payment provided under this Agreement if she fails to return all assets and
equipment provided to him for the performance of her duties as requested by the
COMPANY.

 

e.

EXECUTIVE acknowledges that the foregoing is adequate consideration for this
Agreement.

2. Acknowledgements. EXECUTIVE acknowledges that: (i) she has been paid for all
hours worked, and paid all remuneration owed to him, including but not limited
to all wages, bonuses, and all other payments, (ii) she has not suffered any
on-the-job injury for which she has not already filed a workers’ compensation
claim, (iii) she has received payment for any accrued, but unused, paid time off
and has no accrued but unused PTO due to him, (iv) she has received any leave to
which she was entitled during her employment, (v) she has not been retaliated or
discriminated against because she took a family or medical leave or any reason
protected by law, (vi) COMPANY has not interfered with her ability to request or
take such leaves, and (vii) except as otherwise provided in this Agreement or
provided by law, all other employment related benefits terminated as of the
Separation Date. EXECUTIVE will not be entitled to compensation for any bonus
plan, savings plan, incentive plan, stock plan or benefit not specifically
mentioned within this Agreement.

3. Release of All Claims. The Parties intend to effectuate with this Agreement
the complete extinguishment of any and all claims, known or unknown, and actions
of any nature whatsoever, from the beginning of time to the effective date of
this Agreement and to release and forever discharge COMPANY of and from any and
all manner of actions, causes of actions, charges, suits, rights to attorneys’
fees or costs, debts, obligations, claims, and demands whatsoever in law or
equity by reason of any matter, cause or thing whatsoever, and particularly, but
without limitation of the foregoing general terms, by reason of any claims or
actions arising from EXECUTIVE’s separation of employment with COMPANY. In
addition, EXECUTIVE unconditionally releases, discharges, waives, and holds
harmless the COMPANY from each and every other claim, cause of action, right,
liability, penalty, expense, or demand of any kind and nature, whether or not
presently known to exist.

With respect to the claims that EXECUTIVE is releasing and waiving, she is
releasing and waiving not only her right to recover money or other relief in any
action that she might institute, but also she is releasing and waiving her right
to recover money or other relief in any action that might be brought on her
behalf by any other person or entity including, but not limited to, the United
States Equal Employment Opportunity Commission, the Department of Labor, or any
other federal, state or local governmental agency or department. EXECUTIVE
acknowledges and agrees that the released claims include any that have been or
may hereafter be asserted on

2

--------------------------------------------------------------------------------

 

EXECUTIVE’s behalf in any class or collective action relating to her employment
and/or the termination of her employment with the COMPANY (“Class/Collective
Action”). Accordingly: (a) EXECUTIVE waives any right to participate in any
Class/Collective Action, including serving as a class representative or named
plaintiff; and (b) EXECUTIVE waives any right to receive notice of any pending
or resolved Class/Collective Action. In the event that EXECUTIVE is included or
identified as a member or potential member of a class or collective in
Class/Collective Action, she agrees to (i) opt out of such proceeding after
learning of her inclusion by executing without objection or delay any opt out
form presented to him, and/or (ii) not to opt in to such proceeding.

Excluded from the release and waiver are any claims or rights which cannot be
waived by law, such as her right to file a charge with an administrative agency
or participate in any agency investigation. EXECUTIVE is, however, waiving her
right to recover any money in connection with such a charge or investigation. If
a lawful subpoena to testify before any entity is issued to EXECUTIVE, she will
immediately notify COMPANY and provide it with a copy of the subpoena.

This Agreement is a full and final bar to any claims that EXECUTIVE may have
against COMPANY, including, without limitation, any claims:

(a) arising from her terms and conditions of employment, separation from
employment, or the employment practices of the COMPANY, including but not
limited to claims alleging a violation of personnel policies, benefit plans,
procedures, and handbooks;

(b) relating to any claims for punitive or compensatory damages; back and/or
front pay claims and fringe benefits including bonuses; disability benefits;
penalties; interest; or payment of any attorneys’ fees, costs or expenses for
him;

(c) arising under Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1866, the Americans with Disabilities Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers’ Benefits
Protection Act, the Family Medical Leave Act, the Fair Labor Standards Act, the
Equal Pay Act, the Occupational Safety and Health Act, the Consolidated Omnibus
Reconciliation Act, the Genetic Information Nondiscrimination Act, the Uniformed
Services Employment and Re­ Employment Rights Act, Texas Commission on Human
Rights Act/Texas Employment Discrimination Law, Texas Disability Discrimination
Law, Texas whistleblower protection statute, Texas Minimum Wage Act, Texas wage
payment Jaw, Minnesota Human Rights Act, as amended, Minn. Stat. § 363A.O l et
seq., Minnesota Equal Pay for Equal Work Law, as amended, Minn. Stat.§ 181.66 et
seq., Minnesota’s law prohibiting discrimination based on age, Minn. Stat. §
181.81 et seq., Minnesota Nonwork Activities Law, Minn. Stat.§ 181.938;
Minnesota Whistleblower Law, Minn. Stat.§ 181.931 et seq., Minnesota Parenting
Leave Law, Minn. Stat. § 181.940 et seq., state and local human rights and/or
discrimination laws, state and local wage and hour laws, state and local equal
pay laws, state and local leave laws, state and local whistleblower laws, state
and local unfair competition laws, and claims alleging discrimination or
harassment or aider and abettor liability on the basis of pregnancy, age, race,
color, gender (including sexual harassment), national origin, ancestry,
disability, medical condition, genetic information, religion, sexual
orientation, marital status, caregiver status, parental status, veteran status,
source of income, entitlement to benefits, union activities, or any other status
protected by local, state or federal laws, constitutions, regulations,
ordinances or executive orders; and,

(d) based on any express or implied contract or covenant of good faith and fair
dealing, tort, common law, negligence, constitutional, statutory, whistleblower,
public policy, personal injury, invasion of privacy, defamation, emotional
distress, retaliation, detrimental reliance, or wrongful discharge theory.

EXECUTIVE expressly understands that among the various rights and claims being
released and waived in this Agreement are those arising under the Age
Discrimination in Employment Act (“ADEA’’). This general release does not cover
rights or claims under the ADEA arising after she signs this Agreement.

3

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary herein, this Agreement and EXECUT1VE’s
separation from the COMPANY shall not preclude EXECUTIVE from participating in
any equity or option purchases between the COMPANY and its shareholders.

4. Covenant Not To Sue. A “covenant not to sue” is a legal term which means
EXECUTIVE promises not to file a lawsuit in court. It is different from the
Release of claims contained in Paragraph 3 above. Besides waiving and releasing
the claims covered by Paragraph 3 above, she further agrees not to sue COMPANY
in any forum for any reason, including but not limited to claims, laws or
theories covered by the Release language in Paragraph 3 above. Notwithstanding
this Covenant Not To Sue, she may bring a claim against COMPANY to enforce this
Agreement or to challenge the validity of this Agreement under the ADEA. If she
sues the COMPANY in violation of this Agreement, she shall be liable to the
COMPANY for its reasonable attorneys’ fees and other litigation costs incurred
in defending against such a suit. Alternatively, if she sues the COMPANY in
violation of this Agreement, the COMPANY can require him to return all but $100
of the money paid to him pursuant to this Agreement. In that event, COMPANY
shall be excused from making any further payments otherwise owed to EXECUTIVE
under the terms of this Agreement.

5. Release of Unknown Claims. For the purpose of implementing a full and
complete release, EXECUTIVE expressly acknowledges that the releases given in
this Agreement are intended to include, without limitation, claims that she did
not know or suspect to exist in her favor at the time of the effective date of
this Agreement, regardless of whether the knowledge of such claims, or the facts
upon which they might be based, would materially have affected the settlement of
this matter; and that the consideration given under the Agreement was also for
the release of those claims and contemplates the extinguishment of any such
unknown claims.

6. Confidentiality. EXECUTIVE warrants that she has not to date and shall not in
the future disclose to any person, organization, media, website, social media
site, blogger, present or former employee of COMPANY, either directly or
indirectly, in any manner whatsoever, any information regarding the terms of
this Agreement, or any fact concerning its negotiation, execution or
implementation. EXECUTIVE may make disclosures regarding this Agreement in a
form no more extensive than necessary: (a) to the attorney(s) who are advising
him in connection with this Agreement; (b) to her tax accountants, tax preparers
of financial accounts; or, (c) to any taxing authority as necessary for the
proper payment of taxes due, if any, on the settlement amount. EXECUTIVE shall
instruct each of the individuals listed in this Paragraph that the information
must be held confidential.

EXECUTIVE acknowledges she has continuing obligations under the Employment
Agreement and other Confidentiality and Nondisclosure Agreements she signed with
the COMPANY, and that during her employment with COMPANY, she had access to
confidential and proprietary information of COMPANY as further defined in the
Employment Agreement, any confidentiality agreement and in the COMPANY’s
employment handbook.

7. Restrictive Covenants. The Parties acknowledge that the Employment Agreement
contains Section 7(d) entitled Restrictive Covenants which, among other things,
prohibits EXECUTlVE from engaging in or performing services for a Competing
Business (as defined in the Employment Agreement) for six (6) months after the
Separation Date within the United States. Notwithstanding the foregoing, the
Parties agree that Competing Business shall include the companies listed on
Exhibit A of attached.

8. Indemnity. In the event EXECUTIVE is made a party to any action, suit or
proceeding (“Proceeding”) in which the duties she performed in the normal course
and scope of employment as an officer or director for the COMPANY are at issue,
other than any Proceeding initiated by EXECUTIVE or the COMPANY related to any
dispute between EXECUTIVE and COMPANY with respect to this Agreement, EXECUTIVE
shall be indemnified and held harmless by the COMPANY to the fullest extent
applicable to any other officer or director

4

--------------------------------------------------------------------------------

 

of the COMPANY, and to the maximum extent permitted under applicable law and the
COMPANY’s bylaws, from and against any liabilities, costs, claims and expenses,
including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees).

9. Breach. In the event of EXECUTIVE’s breach of any terms of this Agreement, or
any of the continuing obligations of the EXECUTIVE under the Employment
Agreement, COMPANY may pursue any and all remedies allowable under state and
federal law. Depending on the interpretation of applicable law, these remedies
might include monetary damages, equitable relief, and recoupment of the
consideration described in Paragraph 1 of this Agreement. In the event that any
party commences an action for damages, injunctive relief, or to enforce the
provisions of this Agreement, the prevailing party in any such action shall be
entitled to an award of its reasonable attorney’s fees and all costs, including
appellate fees and costs, incurred in connection therewith as determined by the
court in any such action.

10. Voluntary Agreement. EXECUTIVE acknowledges that she may consult with an
attorney before she signs this Agreement. EXECUTIVE understands she has
twenty-one (21) days within which to decide whether to sign this Agreement,
although she may sign this Agreement at any time within the 21 day period. The
Parties expressly agree that any change to the offer, whether material or
immaterial, does not restart the running of the 21-day consideration period. If
she does sign the Agreement, she will have an additional seven (7) days after
she signs it to change her mind and revoke the Agreement, in which case a
written notice of revocation must be delivered to Jimmy “Skip” Hulett, 2801
Network Blvd Suite 300 Frisco, TX 75034 by 5:00P.M. on or before the seventh day
following her signing of this Agreement. EXECUTIVE understands that the
Agreement will not become effective until after that seven-day period has passed
and, except as provided for herein, all assets and equipment provided to him for
the performance of her duties has been returned prior to the extinguishment of
the seven-day period. EXECUTIVE knowingly and voluntarily agrees to all of the
terms in this Agreement and intends to be bound legally by them.

11. Non-Admission. The Parties expressly acknowledge that the fact and terms of
the Agreement are not an admission or concession by COMPANY of any liability or
other wrongdoing under any law.

12. Modifications. No modification of this Agreement shall be effective unless
it is in writing duly signed by all of the Parties hereto.

13. Severability. The Parties agree that if any provision of this Agreement is
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, including but not limited to the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect.

14. Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of the Parties hereto shall be governed by
the laws of the state of Texas without regard to its conflict of law rules. The
Parties agree to venue and jurisdiction in the state and federal courts located
in Texas.

15. Return of Assets, Equipment. Materials and Information. EXECUTIVE
acknowledges that all materials and information received or generated by him in
connection with her employment with the COMPANY, including but not limited to
confidential and proprietary information set forth in Paragraph 6, are the sole
property of COMPANY. EXECUTIVE acknowledges that, by the close of business on
the Separation Date, except as set forth herein, she has returned to COMPANY all
company property, including but not limited to confidential and proprietary
information set forth in Paragraph 6, office keys, security and credit cards,
files, product information, and computer hardware and software (EXECUTIVE
confirms she has returned or disabled the original software and all copies in
her possession). EXECUTIVE agrees to return, no later than the close of

5

--------------------------------------------------------------------------------

 

business on the Separation Date, all COMPANY materials and information and all
copies thereof that are located or stored, electronically or otherwise, at her
home and/or another site other than COMPANY’s offices.

16. Enti re Agreement. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between the Parties with regard to
this subject matter. The Parties understand and acknowledge that this Agreement
is made without reliance upon any statement or representation other than those
expressly described herein.

17. Non-Disparagement. EXECUTIVE agrees that she will not disparage or criticize
the past or present decisions, policies or practices of COMPANY or its officers
and executives, and that she will not make disparaging statements about the
COMPANY, its officers, executives, or any individual or entity with whom COMPANY
has or may have a business or personal relationship. COMPANY agrees it will not
disparage or defame EXECUTIVE.

18. Section 409A. For purposes of the rules under Section 409A of the Internal
Revenue Code of 1986, as amended (“the Code”), each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments. It is intended that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Code provided under Treasury Regulations 1.409A- l (b)(4),
1.409A-l(b)(9)(iii), and 1.409A-1 (b)(9)(v). In addition, to the extent that any
expenses, reimbursement, fringe benefit or other, similar plan or arrangement in
which the EXECUTIVE participated during the term of the EXECUTIVE’s employment
with the COMPANY or thereafter provides for a “deferral of compensation” within
the meaning of Section 409A, then such amount shall be reimbursed in accordance
with Section 1.409A-3(i)(l )(iv) of the Treasury Regulations, including (i) the
amount eligible for reimbursement or payment under such plan or arrangement in
one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year, (ii) subject to any shorter time periods
provided herein or the applicable plans or arrangements, any reimbursement or
payment of an expense under such plan or arrangement must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred, and (iii) the right to any reimbursement or in-kind
benefit is not subject to liquidation or exchange for another benefit.
Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.

19. Assignment. This Agreement and the benefits herein are not assignable
without the prior written consent of the other party hereto.

20. Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument but all
such counterparts shall constitute one agreement. The Parties agree a facsimile
signature or PDF of an original signature sent via email shall be deemed to be
original signatures.

[signature page follows]

6

--------------------------------------------------------------------------------

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

 

 

 

 

JOY BRAWNER

 

 

 

 

 

 

 

 Dated:

9/9/2016

 

 

[g201611141426332992179.jpg]

 

 

 

 

 

 

 

 

 

 

 

GOODMAN NETWORKS, INC

 

 

 

 

 

 

 

 Dated:

9 SEP 2016

 

 

[g201611141426333042180.jpg]

 

 

 

 

 

MONTY WEST

EVP Human Resources

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------

 

Exhibit A

Competing Business

Velocitel Inc.

Black & Veatch Holding Company

Mastec

Bechtel Corporation

Nexius Solutions, Inc.

BlueStream Professional Services

Science Applications International Corporation (SAIC)

Empire Telecom

Jacobs Engineering Group

Ansco & Associates, LLC

Dycom Industries Inc.

DirectSat/Unitek Global Services

8